DISMISS; and Opinion Filed September 4, 2018.




                                                 In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-18-00842-CR

                                RICKY ALLEN DYISE, Appellant
                                            V.
                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-54228-M

                               MEMORANDUM OPINION
                          Before Justices Bridges, Francis, and Lang-Miers
                                   Opinion by Justice Lang-Miers
        Ricky Allen Dyise appeals his conviction for retaliation. On October 24, 2016, a jury found

him guilty after which the trial court assessed punishment at ten years in prison, probated for six

years, and a $1000 fine. This Court affirmed his conviction on direct appeal. Dyise v. State, No.

05-16-01408-CR, 2017 WL 6164574, at *3 (Tex. App.—Dallas Dec. 2017, pet. ref’d). The Court

now has before it appellant’s July 24, 2018 “Notice of Appeal.” Appellant does not reference any

new appealable order but asks to appeal his 2016 conviction.

        An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). When the appellate

court’s jurisdiction is not legally invoked, the court’s power to act is as absent as if it did not exist.

Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Appellate courts may consider
criminal appeals only after final conviction or the entry of a narrow set of appealable interlocutory

orders. TEX. R. APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998,

no pet.).

        Here, appellant seeks to appeal his original 2016 conviction. Because we have already

considered his direct appeal and there are no new appealable orders, we conclude we lack

jurisdiction over this appeal.

        We dismiss this appeal for want of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

180842F.U05




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RICKY ALLEN DYISE, Appellant                       On Appeal from the 194th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00842-CR         V.                      Trial Court Cause No. F16-54228-M.
                                                    Opinion delivered by Justice Lang-Miers,
 THE STATE OF TEXAS, Appellee                       Justices Bridges and Francis participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 4th day of September, 2018.




                                             –3–